Affirmed by unpublished per curiam opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Louis Roy Chapman appeals the district court’s order dismissing his 42 U.S.C. § 1983 (2012) complaint under 28 U.S.C. § 1915(e)(2)(B) (2012). We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Chapman v, Bullock, No. 3:14-cv-00463-JAG-RCY, 2016 WL 543165 (E.D. Va. Feb. 9, 2016). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before *970this court and argument would not aid the decisional process.
AFFIRMED